Citation Nr: 0308712	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-24 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic sinusitis, on a 
direct basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1958 to April 
1960.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (the RO) which denied service connection 
for chronic sinusitis on a direct basis.  

Based on the veteran's request, a personal hearing was 
scheduled with a Veterans Law Judge at the RO on February 13, 
2003.  The veteran failed to appear for his hearing.  To the 
Board's knowledge, the veteran has offered no explanation as 
to why he was unable to appear and he has since made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2002).

Other Matter

During the pendency of this appeal, the veteran and his 
representative have presented arguments that his service-
connected middle ear infections have affected his sinuses.  
The Board construes these statements as a claim for service 
connection for chronic sinusitis as secondary to service-
connected mastoidectomy and tympanoplasty residuals.  See 
38 C.F.R. § 3.310 (2002).  Review of the February 2000 rating 
decision, the September 2000 Statement of the Case and the 
July 2002 Supplemental Statement of the Case clearly that the 
RO has adjudicated the current claim of entitlement to 
service connection for chronic sinusitis on a direct, as 
opposed to a secondary, basis.  The Board's adjudication of 
this appeal is accordingly limited to the matter of direct 
service connection.  The veteran's recently-raised claim of 
entitlement to service connection for chronic sinusitis on a 
secondary basis is referred to the RO for appropriate action.  
The Board intimates no opinion as to any final outcome 
warranted with respect to the secondary service connection 
issue.

FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran suffers from chronic sinusitis which is related to 
his military service.


CONCLUSION OF LAW

Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's contentions that he 
has chronic sinusitis which had its onset during service and 
that service connection is therefore warranted.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claim, and then proceed with an 
analysis of the issue on appeal.

Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the September 
2000 Statement of the Case (SOC), and the July 2002 
Supplemental Statement of the Case (SSOC).  

Crucially, the veteran was notified by the July 2002 SSOC of 
the evidence necessary to substantiate his claim.  
Specifically, he was advised to notify the RO of other 
evidence he wished considered as well as the information 
needed to attempt to secure the evidence.  See the July 2002 
SSOC, pg. 3.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, VA treatment records and reports of 
VA examinations.  In January 2000 and February 2002, the VA 
Health Care System in Ann Arbor, Michigan and the VA 
Outpatient Clinic in Wilmington, Delaware, respectively, 
indicated that no records could be located.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  As noted in the Introduction, the veteran failed 
to report for a travel Board hearing in February 2003.  His 
representative has submitted a brief on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).  In addition, service connection may 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual Background

The veteran's service medical records are negative for 
complaint, finding or diagnosis of a sinus disorder.  The 
separation examination conducted in March 1960 showed that 
the veteran's sinuses were normal.

The veteran filed his initial claim for VA benefits in May 
1960; however, he did not mention any sinus problems.  See VA 
Form 8-526e, Veteran's Application for Compensation or 
Pension, received in May 1960.  VA examinations in April 1961 
and April 1966 were negative for complaint or finding for any 
sinus problems.  

A February 1970 VA hospital summary noted that the veteran 
was readmitted one month after a right radical mastoidectomy 
for correction of a deviated nasal septum which caused 
recurrent right nasal obstruction.  Postoperatively, the 
veteran did very well.  The diagnosis was deviated nasal 
septum.  

A March 1987 VA discharge summary noted that the veteran was 
admitted for evaluation of chronic sinus complaints and for a 
sinus CT.  A sinus X-ray showed clear maxillary, frontal, 
ethmoid, and sphenoid sinuses bilaterally. 

VA medical records dated in the 1990s, including reports of 
VA examinations, reflect complaints of and treatment for ear 
infections, but these records are negative for any complaints 
or findings regarding any sinus problems.  

The veteran filed a claim for service connection for 
sinusitis in January 1999.  
The veteran was afforded a VA examination in August 1999.  In 
reporting his medical history, the veteran indicated that he 
had a 20-year history of sinus difficulties.  The examiner 
noted that physical examination demonstrated that there was 
no nasal obstruction, and that at that time there was no 
tenderness, purulent discharge, or posting of his sinuses.  
The diagnosis was intermittent chronic sinusitis.  

Analysis

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In reviewing the medical evidence, it does not appears that 
the veteran currently suffers from chronic sinusitis or for 
that matter ever had chronic sinusitis.  As noted in the 
factual background section, the medical records are devoid of 
any reference to treatment for sinusitis, and examinations 
have not identified any sinus problems clinically.  
Notwithstanding the diagnosis of intermittent chronic 
sinusitis, physical examination during the most recent VA 
examination in August 1999 found no nasal obstruction, 
tenderness, purulent discharge, or posting of the sinuses.  

Based on this record, the Board finds that a preponderance of 
the competent medical evidence is against the veteran's claim 
as to the matter of current sinusitis.  
There appears to be no clinical demonstration during the 
veteran's entire medical history of sinusitis.  The August 
1999 VA examination found no evidence of diagnosis, and the 
diagnosis of intermittent chronic sinusitis appears to have 
been made by history only.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [service connection may not be granted 
for a diagnosis of a disability by history].  

Boiled down, all references to sinusitis emanate from the 
veteran himself.  To the extent that the August 1999 VA 
examiner relied on the veteran's statements in offering a 
diagnosis of intermittent chronic sinusitis, the Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

Although the veteran, as a lay person, is competent under the 
law to testify about the symptoms that he has experienced 
during or following service, he is not competent to diagnose 
a disability or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, to the 
extent that the veteran seeks to establish service connection 
for chronic sinusitis based on his own assessment of his 
health, his statements are of no probative value.

In short, for the reasons expressed above, the Board 
concludes that Hickson element (1), medical evidence of a 
current disability, has not been satisfied.  The veteran's 
claim fails on that basis.
 
For the sake of completeness, the Board will move on to 
address the remaining two Hickson elements.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  
  
With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for 
complaints or findings for any sinus condition.  In addition, 
as noted above, the Board deems it to be significant that the 
veteran, in his initial claim for VA benefits in May 1960, 
did not mention any sinus problems.  The first reference to 
any nasal condition was in February 1970 when a deviated 
nasal septum was diagnosed, and the first reference to sinus 
problems was many years after that.  As noted above in 
connection with the Board's discussion of the first Hickson 
element, there appears to be no clinical demonstration of 
sinusitis at any time.  

With respect to Hickson element (3) medical nexus, there is 
of record no medical opinion which serves to link the 
veteran's claimed sinusitis to his military service. 
Inasmuch as the Board finds that the weight of the evidence 
is plainly against the presence of any sinus manifestation in 
service or for that matter at any other time, the Board 
concludes that attempting to obtain a medical nexus opinion 
is not warranted.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 38 C.F.R. § 3.159(c)(4).  Because there is no clinical 
evidence of the presence of any sinus manifestations in 
service or at any other time, there is no basis upon which a 
medical provider could form an opinion supporting the claim.  
Whether or not any claimed chronic sinus disability had its 
inception in service is wholly contingent upon the probative 
weight to be assigned to lay recollections in contradiction 
to the contemporaneous clinical evidence.  The assessment of 
probative weight to be accorded between such evidence is a 
role for adjudicators, not medical providers.  Therefore, 
there is no question left in this matter that would require a 
VA medical examination or opinion in order to make a 
decision.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for chronic 
sinusitis, on a direct basis.  The benefit sought on appeal 
is accordingly denied.  
  


ORDER

Entitlement to service connection for chronic sinusitis on a 
direct basis is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

